DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-2, 7-10 and 20-26 are currently under examination. Claims 3-6 and 11-19 have been cancelled. Claims 20-26 are newly added. Claims 1-2 and 8 are amended.
Previous Grounds of Rejection
In the light of the amendments, the objection is withdrawn.
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 1-19 is withdrawn. Among them, claims 3-6 and 11-19 have been cancelled.
In the light of the amendments, the rejection under35 U.S.C. 103 as obvious over Morris et al. (WO 2013/186542 A1) with respect to claims 1-19 is amended as set forth below. Among them, claims 3-6 and 11-19 have been cancelled.
New grounds of rejections are set forth below.
Amended & New Grounds of Rejections
Claim Objections
Claims 9-10 are objected to because of the following informalities:  Regarding claims 9-10, the abbreviation “hrs” is vague. It should not be used and should be replaced by an indication of what it is intended to cover. For the purposes of examination, the “hrs” in claims 9-10 are interpreted as “hours”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-10 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of “pH” and “solid-liquid ratio” recited in claims 1, 7 and 20-26 are indefinite because it is unclear they are measured as initial materials charged or at end of point after mixing and at which temperature they are determined.
Appropriated corrections are required.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112 (b) for the reasons set forth above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In this case, the limitation of “…a MOF material having a three-dimensional structure…” does not further the not further limit its independent claim 1, wherein “…a two-dimensional sheet-shaped Cu-MOF material…” as the instant claim 1.  
  Applicant may cancel the claim 2, amend the claim 2 to place the claim 2 in proper dependent form, rewrite the claim 2 in independent form, or present a sufficient showing that the dependent claim 2 complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 7-10 and 20-26 are rejected under 35 U.S.C. 103 as obvious over Morris et al. (WO 2013/186542 A1).
Regarding claim 1, Morris et al. teach a method of making Cu containing metal organic frameworks (MOF) comprising mixing Cu-BTC obtained in situ (page 8) from reaction of Cu acetate and 1,3,5-benzenetricarboxylic acid (BTC) (lines 30-35 on page 2), a basic aqueous solution of NaOH for pH 7-12 (pages 6 and 10) under brisk stirring at a temperature 20-30 0C and 20-120 minutes (page 23), isolating the resulting Cu-MOFs by means of filtration, washing in a suitable solvent(s) such as DI water (page 17) and/or ethanol, and drying (lines 10-14 on page 9 and page 23). The ethanol is known containing water which reads on the instant claimed ionized water.
The reference disclosed temperature ranges differ from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
For example, the process taught by Morris et al. has a pH value of 10 (Example 17 on page 23), comprising adding 1M aqueous NaOH (200 mL, lines 27 on page 14) to 1.007g g trimesic acid in 75 mL and followed by 12.5 mL solution of AgNO3 salt (3.5  equivalents, 14.4 mmol, molar mass 169.87 g/mol, 2.45 g)( (page 14 and 22-24). As such, a solid/liquid ratio as initial charged material is 3.45 g solid (1.007g BTC+2.45 g AgNO3)/and liquid (200+75+12.5) mL as being 0.012 g/mL which is encompassed by the instant claimed ranges. Alternatively, the Ag salt is replaced with Cu acetate to form Cu-BTC in situ.
Since the reference of Morris et al. teach all of the claimed reagents (Cu-BTC, alkaline NaOH solution, etc.), composition and method of making Cu-MOF, the physical properties of the resulting Cu-MOF composition (i.e., two-dimensional sheet-shaped, etc.) would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claim 7, as discussed above, the process taught by Morris et al. has a pH value of 10 (Example 17).
Regarding claims 8-10, the process taught by Morris et al. is performance at a temperature ranges of 20-30 0C and 20-120 minutes which overlaps the instant claimed ranges (lines 1-5 on pages 23).
Regarding claims 20 and 22-24, the process taught by Morris et al. has a pH value of 10 (Example 17 on page 23), comprising adding 1M aqueous NaOH (200 mL, lines 27 on page 14) to 1.007g g trimesic acid in 75 mL and followed by 12.5 mL solution of AgNO3 salt (3.5  equivalents, 14.4 mmol, molar mass 169.87 g/mol, 2.45 g)( (page 14 and 22-24). As such, a solid/liquid ratio is 3.45 g (1.007g BTC+2.45 g AgNO3)/(200+75+12.5) mL, 0.012 g/mL which is encompassed by the instant claimed ranges. 
Alternatively, the Ag salt is replaced with Cu acetate to form Cu-BTC in situ.
Regarding claims 21 and 25, although Morris et al. do not specific disclose the solid-liquid ratio as per applicant 21 and 25, the differences in concentration will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was made, given the general conditions taught by Morris et al. 
Regarding claim 26, although Morris et al do not specific disclose the alkaline solution sodium carbonate as per applicant claim 26, the NaOH taught by Morris et al. is considered as chemical equivalent to the instant claimed alkaline solution sodium carbonate as recited in claim 26.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute NaOH taught by Morris et al. with sodium carbonate as an alternative alkaline solution for pH adjustment to obtain the invention as specified in the claim 26, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments and Declaration under 37 C. F. R 1.132 filed on 09/02/2022 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argued it would not be possible to produce a MOF having a two-dimensional sheet-shaped structure using Morris’s method (Declaration pages 2-4 and Remarks pages 6-7).
The Office respectfully dis agrees. As the discussion above, Morris et al. teach a method of making Cu containing metal organic frameworks (MOF) comprising mixing Cu-BTC obtained in situ (page 8) from reaction of Cu acetate and 1,3,5-benzenetricarboxylic acid (BTC) (lines 30-35 on page 2), a basic aqueous solution of NaOH for pH 7-12 (pages 6 and 10) under brisk stirring at a temperature 20-30 0C and 20-120 minutes (page 23), isolating the resulting Cu-MOFs by means of filtration, washing in a suitable solvent(s) such as DI water (page 17) and/or ethanol, and drying (lines 10-14 on page 9 and page 23). The ethanol is known containing water which reads on the instant claimed ionized water.
The reference disclosed temperature ranges differ from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
For example, the process taught by Morris et al. has a pH value of 10 (Example 17 on page 23), comprising adding 1M aqueous NaOH (200 mL, lines 27 on page 14) to 1.007g g trimesic acid in 75 mL and followed by 12.5 mL solution of AgNO3 salt (3.5  equivalents, 14.4 mmol, molar mass 169.87 g/mol, 2.45 g)( (page 14 and 22-24). As such, a solid/liquid ratio as initial charged material is 3.45 g solid (1.007g BTC+2.45 g AgNO3)/and liquid (200+75+12.5) mL as being 0.012 g/mL which is encompassed by the instant claimed ranges. Alternatively, the Ag salt is replaced with Cu acetate to form Cu-BTC in situ.
Since the reference of Morris et al. teach all of the claimed reagents (Cu-BTC, alkaline NaOH solution, etc.), composition and method of making Cu-MOF, the physical properties of the resulting Cu-MOF composition (i.e., two-dimensional sheet-shaped, etc.) would necessarily follow as set forth in MPEP 2112.01(II).
As such, the rejection of claim 1 set forth in the office action above is proper and stands.
The rejection for the remaining claims, 7-10 and 20-26, were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).